NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZI-JUN MA,                                       No.   09-72587

                Petitioner,                      Agency No. A095-300-762

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Zi-Jun Ma, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) orders dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      We do not consider the materials Ma references in his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th

Cir. 1996) (en banc).

      Substantial evidence supports the agency’s determination that Ma failed to

demonstrate a nexus between the harm he suffered and fears and a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (“To reverse the

BIA finding we must find that the evidence not only supports that conclusion, but

compels it[.]”). Thus, Ma’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Ma failed to show it is more likely than not that he would be tortured by or with

the consent or acquiescence of the Chinese government. See Aden v. Holder, 589
F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DENIED.




                                         2                                   09-72587